Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Action
General Information
The merits of this case have been carefully reexamined in light of applicant's response received 12/15/21.  It is the Examiner's position that the rejection of record under 35 USC § 112, (a) and (b) has not been overcome by applicant's amendment and is hereby repeated and made FINAL. In addition, applicant's amendment has introduced impermissible new matter into the claim and necessitates the FINAL rejection under 35 USC 112 (a) (pre-AIA  first paragraph), set forth below.  
Claim FINAL Rejection - 35 U.S.C. § 112(a)(b)
The claim is FINALLY rejected under 35 U.S.C. 112(a)(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicant did not address all considerations of the first rejection. The claim is indefinite and nonenabling for the following reason:
The claim is indefinite and nonenabling because the lack of shading prevents examiner from understanding, without resorting to conjecture the full scope of the claim. It is understood that the outer perimeter is unclaimed, however it is unclear whether the white space between the elements in solid lines is claimed or not. Is the entire front surface claimed? Only the arrows? It is unclear.
To overcome this rejection applicant may apply oblique shade lines that cross the entire surface of the design.
Applicant is cautioned that additional views provided may constitute a new matter rejection. 37 CFR 112(a).
New matter is anything (structure, features, and elements) which was not apparent (seen) in the drawings as originally filed. It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. Further, the clarification of drawings with poor line quality can introduce new matter.
Claim FINAL Rejection - 35 U.S.C. § 112 (A)
The claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the drawing amendment introduces new matter not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the “Substrate with Surface Pattern” as the original title is for a “Tracking Marker.” The two are not the same article of manufacture.
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or applicant may revert to the original disclosure and attempt to properly render the claimed elements. Barring that, applicant may revert to the original title.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE D KIRSCHBAUM whose telephone number is (571)272-4232232.  The examiner can normally be reached on 9:30am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/GEORGE D. KIRSCHBAUM/PRIMARY EXAMINER, ART UNIT 2922                                                                                                                                                                                                        
January 3, 2022